DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dousen et al. (U.S. 5332921; hereinafter Dousen) in view of Yoichi (JP 09-266233) (IDS filed on 5/14/2019) and further in view of Fujitomo et al. (U.S. 2010/0059782; hereinafter Fujitomo).
Regarding claim 1, Dousen discloses a power module, comprising:
a semiconductor element 26a (fig. 3);
a substrate 22 (fig. 3) on which the semiconductor element is mounted 26a (fig. 3);
a connecting portion formed constituted by an arrangement of a plurality of wirings 28 (fig. 3);
a casing 21 in which the substrate is disposed on a side of a bottom surface thereof and the semiconductor element 26a and the connecting portion are accommodated therein; and
an insulating sealing material 30 (fig. 3) filled in the casing,
the plurality of wirings 28 constituting the connecting portion being aligned in a loop shape in a same direction (figs. 3 and 7).

However, Yoichi discloses a module comprising: the plurality of wirings (see labeled fig. 4b) constituting the connecting portion being aligned in a loop shape in a same direction, and each height thereof being arranged such that each of the wiring has a height which is gradually increased (see labeled fig. 4b) one after another toward one direction in the arrangement (see labeled fig. 4b).

    PNG
    media_image1.png
    419
    773
    media_image1.png
    Greyscale


	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Dousen by having the plurality of wirings constituting the connecting portion being aligned in a loop shape in a same direction, and each height thereof being arranged such that each of the wiring has a height which is gradually increased one after another toward one direction in the arrangement, as taught by Yoichi, in order to provide a different application of the wiring structures and improve functional performance for device structure.
	Furthermore, Fujitomo disclose a device comprising: an insulating sealing material 204 (fig. 3B) is in direct contact with the plurality of wirings 205 (fig. 3B).

	Regarding claim 2, Yoichi discloses that wherein the plurality of wirings of the connecting portion are arranged such that wiring height in a center portion of the arrangement is lowest (see labeled fig. 5b) and the wiring heights are higher as the wiring height toward in a first direction and toward in a second direction (fig. 5b).

    PNG
    media_image2.png
    651
    975
    media_image2.png
    Greyscale


	Regarding claim 3, Yoichi discloses that wherein the plurality of wirings of the connecting portion are arranged such that an arrangement interval is wider and the wiring height is highest in a center portion (see labeled fig. 5b) than rest portions of the arrangement, and each of the plurality of 

    PNG
    media_image3.png
    631
    975
    media_image3.png
    Greyscale


	Regarding claim 4, Yoichi discloses that wherein the plurality of wirings of the connecting portion are arranged such that an arrangement interval is wider and the wiring height is lowest in a center portion (see labeled fig. 5b) than the rest portions of the arrangement (e.g. the wiring height is lowest in a center portion comparing to the wiring height on the right portion and the left portion of the arrangement in fig. 5b), and each of the plurality of wirings has a wiring height which is gradually increased from the center portion toward the first direction and is also gradually increased toward the second direction which is an opposite direction of the first direction (see labeled fig. 5b).

    PNG
    media_image4.png
    651
    975
    media_image4.png
    Greyscale


	Regarding claim 5, Yoichi discloses that the plurality of wirings of the connecting portion are arranged such that an arrangement interval is wider and the wiring height is highest in a center portion (see labeled fig. 5b) than rest portions of the arrangement (e.g. the wiring height is highest in a center portion comparing to the wiring height on the left portion and the right portion of the arrangement in fig. 5b), and each of the plurality of wirings has a wiring height which is gradually decreased from the center portion toward the first direction (see labeled fig. 5b) and is also gradually decreased toward the second direction which is an opposite direction of the first direction (e.g. the wiring height decreased toward the 2nd direction opposite the 1st direction in labeled fig. 5b), and, in plan view, the wirings are arranged so as to be inclined obliquely in the first direction and the second direction with the central portion as a boundary (fig. 5b).

    PNG
    media_image5.png
    631
    975
    media_image5.png
    Greyscale


	Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide wherein the plurality of wirings of the connecting portion includes double wiring in which the wirings are arranged so as to overlap each other vertically in a looping direction.
Regarding claim 7, Yoichi discloses that each of the plurality of wirings of the connecting portion is set such that the wiring length having a highest wiring height in plan view is shortest (see labeled fig. 4c) and the wiring length having a lowest wiring height in plan view is longest (see labeled fig. 4c) so as to make a full length of each of the plurality of wirings uniform for unified inductances (fig. 4c).

    PNG
    media_image6.png
    408
    905
    media_image6.png
    Greyscale

	Regarding claim 8, Dousen discloses that wherein the connecting portion includes at least a portion electrically connecting the semiconductor element 26a and a main electrode terminal through which a main current of the semiconductor element flows, a portion between the semiconductor elements 26a and 26d, and a portion between conductor patterns (see labeled fig. 3).

    PNG
    media_image7.png
    401
    975
    media_image7.png
    Greyscale


	Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure to convert and output power to be input; and a control circuit configured to output a control signal for controlling the main conversion circuit to the main conversion circuit.

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 11/24/2020, with respect to the rejection(s) of claim(s) 1-9 under Dousen et al. (US 5332921) as modified by Yoichi (JP 09-266233) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fujitomo et al. (U.S. 2010/0059782).  Please see the new ground of rejection above regarding currently amended claims 1-9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894                 

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894